NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1


                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                              Submitted September 2, 2021
                               Decided September 3, 2021

                                         Before

                       FRANK H. EASTERBROOK, Circuit Judge

                       DIANE P. WOOD, Circuit Judge

                       MICHAEL B. BRENNAN, Circuit Judge

No. 20-3542

UNITED STATES OF AMERICA,                       Appeal from the United States District
     Plaintiff-Appellee,                        Court for the Southern District of
                                                Indiana, Indianapolis Division.

      v.                                        No. 1:19CR00018-001

CRISTIAN GUTIERREZ-ALVAREZ,                     James Patrick Hanlon,
     Defendant-Appellant.                       Judge.

                                       ORDER

       Cristian Gutierrez-Alvarez pleaded guilty to conspiring to distribute drugs,
21 U.S.C. §§ 841(a)(1), 846, and possessing a firearm in connection with drug trafficking,
18 U.S.C. § 924(c)(1)(A)(i), and was sentenced to 295 months’ imprisonment (235 months
for the drug charge and 60 months’ consecutive time for the firearm). Although his plea
agreement contained a broad appeal waiver, Gutierrez-Alvarez filed a notice of appeal.
His appointed counsel asserts that the appeal is frivolous and moves to withdraw.
See Anders v. California, 386 U.S. 738, 744 (1967). Counsel’s brief explains the nature of
the case and raises potential issues that an appeal like this would be expected to
No. 20-3542                                                                          Page 2

involve. Because his analysis appears thorough, and Gutierrez-Alvarez has not
responded to counsel’s motion, see CIR. R. 51(b), we limit our review to the subjects that
counsel discusses. See United States v. Bey, 748 F.3d 774, 776 (7th Cir. 2014).

       Counsel confirms that Gutierrez-Alvarez wishes to withdraw his guilty plea, but
we agree with counsel that any challenge to the voluntariness of his plea would be
frivolous. See United States v. Konczak, 683 F.3d 348, 349 (7th Cir. 2012). Because
Gutierrez-Alvarez did not move to withdraw his guilty plea in the district court, our
review of the plea colloquy would be for plain error. See United States v. Schaul, 962 F.3d
917, 921 (7th Cir. 2020). We agree with counsel that no such error is evident. The
transcript of the colloquy reflects that the district court substantially complied with
Rule 11 of the Federal Rules of Criminal Procedure. The court determined that
Gutierrez-Alvarez understood the charges against him, the trial and appeal rights that
he was waiving, the maximum penalties for his offense, and the role of the sentencing
guidelines. See FED. R. CRIM. P. 11(b)(1). The court further ensured that
Gutierrez-Alvarez’s plea was supported by an adequate factual basis and made
voluntarily. See FED. R. CRIM. P. 11(b)(2)–(3).

       Counsel considers whether Gutierrez-Alvarez could challenge his sentence but
rightly concludes that his appeal waiver would foreclose any challenge. In his plea
agreement, Gutierrez-Alvarez “expressly waive[d] [his] right to appeal the conviction
and sentence imposed in this case on any ground.” An appeal waiver stands or falls
with the underlying guilty plea. United States v. Nulf, 978 F.3d 504, 506 (7th Cir. 2020).
Counsel also correctly rejects any argument that an exception to the appeal waiver
could apply. See id. Gutierrez-Alvarez’s 295-month sentence was less than the
statutory-maximum life sentence that he faced, and the court did not consider any
constitutionally impermissible factors at sentencing.

       Therefore, we GRANT counsel’s motion to withdraw and DISMISS the appeal.